Citation Nr: 1734071	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 10 percent disabling for the Veteran's service-connected right knee disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972, from July 1991 to January 1992, and from October 2004 to January 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran and his daughter testified during a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  

The Board notes that the Veteran indicated during that hearing that he was no longer represented by his former attorney, which was confirmed by a letter from the Veteran's former representative in April 2014.  As such, the Veteran is currently without representation.

The Board remanded the issue on appeal for additional development in June 2014.


FINDING OF FACT

The weight of evidence shows that the Veteran's right knee disability has been manifested by traumatic arthritis with pain on motion and flexion limited to 110 degrees for the entire period on appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257-5010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

In June 2014, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the RO to contact the Veteran and, with his assistance, obtain any health care providers who have recently treated him for any right knee disability.  In April 2015 the Veteran indicated that he had been treated at VA medical facilities.  The RO associated VA treatment records dated through December 2016 with the record.  Thereafter, the RO was directed to afford the Veteran a VA examination to determine the current severity of his right knee disability, which was provided in April 2017.  Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist the Veteran.  Identified post-service treatment records and lay statements have been obtained and associated with the record.  The Board recognizes that during the April 2014 videoconference hearing the Veteran testified that he is in receipt of Social Security Administration (SSA) disability benefits because he is legally blind.  Although no attempt to obtain any records from the SSA has been made, the Veteran's statement shows that he is only in receipt of SSA disability benefits related to his eyesight, and has not specifically asserted that SSA possesses records relevant to the claim for an increased rating for his right knee.  The Board therefore finds that there is no reason to pursue further development related to SSA before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

For an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the April 2017 VA examination adequate for rating purposes.  

The examiner performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examination, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The report does not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, when asked about functional impairment and loss at the examination, the Veteran reported sharp pain and stiffness.  In other statements the Veteran has noted swelling, locking, and difficulty walking for long distances.  The VA examiner did not examine the Veteran during a flare-up or after repetitive use over time, but did provide range of motion estimates in degrees regarding flare-ups and after repetitive use over time and explained that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  The Board notes that the examiner reported that the Veteran exhibited objective evidence of pain on passive range of motion testing, but gave no indication that passive range of motion was any less than that of active motion. 

Even if it was found that the above examination did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point. 

Given the above, further examination or opinion is unnecessary and a higher disability rating is not warranted.   

III.  Increased Rating for Right Knee Disability

	Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, while a 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2016).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2016).
 
Leg flexion limited to 45, 30, and 15 degrees warrant 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5, 10, and 15 degrees warrants noncompensable, 10 percent, and 20 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and Diagnostic Code 5257).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.29 (2016).

Ankylosis is not shown in this case given that the Veteran is able to his right knee in all possible planes of movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016).

	Facts and Analysis

VA treatment records dated from August 2007 to December 2016 indicate continuing complaints of chronic knee pain.

During a July 2008 VA orthopedic consultation the Veteran reported swelling, clicking, and giving way.  On examination, the Veteran had flexion to 100 degrees, and x-rays confirmed osteoarthritis of the right knee.  

In February 2009, the Veteran reported that the pain in his right knee was constantly an eight out of 10.  In October 2007, March 2008, May 2008, November 2008, and February 2009, a VA primary care physician noted decreased range of motion in the Veteran's right knee, but did not provide range of motion measurements.  

The Veteran was afforded a VA examination in November 2012.  The examiner noted a diagnosis of traumatic arthritis, and reported that the Veteran had swelling of right knee resulting in arthrocentesis in 2007, 2008, and 2009.  The examiner also noted a prior injury to the Veteran's right medial meniscus with degeneration, Baker's cyst, traumatic arthritis of right knee, and chondromalacia patella right side.  The Veteran stated that he had flare-ups every other day and, when he experienced one, had to sit down and rest for 15-30 minutes.  Range of motion testing showed flexion to 120 degrees, with pain at 100 degrees, and extension to 0 degrees with objective evidence of pain at 0 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional loss of range of motion.  The examiner found that the Veteran had functional loss or impairment of his right knee due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, and interference with sitting, standing, and weight-bearing.  The Veteran also exhibited pain to palpation on his right knee.  Muscle strength testing was normal.  Stability testing was normal.  The examiner found no evidence of or history of patellar subluxation or dislocation.  The examiner noted there was no evidence of current recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment, nor did the Veteran have a history of such conditions.  The examiner reported that the Veteran had a history of meniscal tear, with frequent episodes of joint "locking," frequent episodes of joint pain, and frequent episodes of joint effusion.  The Veteran reported using a cane on occasion.  The examiner noted that X-ray testing performed in August 2011 confirmed right knee degenerative arthritis without any effusion.  The examiner found that the Veteran's right knee had an impact on his ability to work due to pain on walking with instability.  The Veteran's left knee was also tested and shown to be normal by all metrics.

The Veteran was again afforded a VA examination in December 2012.  The examiner noted a diagnosis of traumatic arthritis.  The Veteran reported that he experienced flare-ups every day.  Range of motion testing showed that the Veteran's right knee had flexion 120 degrees, with pain at 120 degrees, and extension to 0 degrees, with no evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional loss of range of motion.  The examiner found that the Veteran had functional loss or impairment of his right knee due to less movement than normal, pain on movement, and swelling.  The Veteran also exhibited pain to palpation on his right knee.  Muscle strength testing was normal.  Stability testing was normal.  The examiner found no evidence or history of patellar subluxation or dislocation.  The examiner noted there was no evidence of recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment, nor did the Veteran have a history of such conditions.  Further, the examiner reported that the Veteran did not have, nor had he ever had, a meniscal condition.  The examiner found that the Veteran's right knee had no impact on his ability to work.

The Veteran and his daughter testified during an April 2014 videoconference hearing.  The Veteran reported that since his last evaluation, his knee had started swelling and occasionally locked-up when he did a lot of walking.  He further testified that his knee locked-up approximately once per week, which had caused him to fall on occasion.  He reported that he walked with a cane and had a brace that he sometimes wore.  The Veteran reported that he was retired and drawing SSA disability benefits because he was legally blind.

X-rays were performed on the Veteran's right knee in July 2014, which showed a narrowing of the medial compartment, patellofemoral joint space with marginal osteophytes, but no fracture, dislocation, or effusion,.  The examining physician noted that compared to an examination in 2011, degenerative changes were progressive.

The Veteran was admitted to the Emergency Department in February 2015 reporting that he could not bear weight on his right leg and he could not stand to have anything touch his knee. X-rays performed at the time showed patellofemoral articulation was stable.  The exam was negative for joint effusion, acute fracture, and dislocation.

In a March 2015 VA treatment record the Veteran reported that he could not put weight on his right leg, which was swollen.  In a May 2015 VA treatment record, the Veteran again reported swelling in his right knee.  Later, in a July 2016 VA treatment record, the Veteran reported that his right knee was painful and was giving out.  

In April 2017 the Veteran was provided a VA examination to determine the severity of his service-connected right knee disability.  The examiner noted that the Veteran had diagnoses of degenerative arthritis and medial meniscus degeneration of the right knee, moderate chondromalacia of the right patella, and Baker's cyst.  The Veteran reported flare-ups in his right knee, which he described as sharp-pain and stiffness.  He reported that he had trouble taking a shower or bath due to his right knee disability, and walked with a limp and cane.  Range of motion testing of the right knee revealed flexion from 0 to 110 degrees and, likewise, extension from 110 to 0 degrees; however, the examiner opined that the loss of range of motion did not contribute to a functional loss.  The Veteran exhibited pain on flexion and extension, pain on weight bearing, and crepitus.  The examiner reported that the Veteran also exhibited objective evidence of pain on passive range of motion testing.  The examiner reported that the pain noted in the examination caused functional loss.  The Veteran was able to perform repetitive-use testing with at least three repetitions, which caused additional loss of function and range of motion.  After repetitive use, the Veteran had flexion from 0 to 100 degrees and extension from 100 to 0 degrees, accompanied by pain and lack of endurance.  The Veteran was not examined immediately after repetitive use over time; however, the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner opined that pain and lack of endurance significantly limited the Veteran's functional ability with repetitive use over time, and further reduced range of motion to flexion from 0 to 90 degrees and extension from 90 to 0 degrees.  The Veteran reported flare-ups, but the examination was not conducted during a flare.  However, the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up.  The examiner opined that pain and lack of endurance significantly limited the Veteran's functional ability with repetitive use over time, and further reduced range of motion to flexion from 0 to 80 degrees and extension from 80 to 0 degrees.  The examiner reported that the Veteran's right knee disability resulted in less movement than normal and interfered with standing.  Muscle strength testing was normal, and the Veteran showed no muscle atrophy.  The examiner found no evidence of ankylosis.  The examiner noted no history of recurrent subluxation, lateral instability, or effusion.  Joint stability testing was normal.  The examiner noted there was no evidence of recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment, nor did the Veteran have a history of such conditions.  Further, the examiner reported that the Veteran did not have, nor had he ever had, a meniscus condition.  The Veteran used a brace and a cane regularly.  The examiner opined that the Veteran's right knee condition had an impact on the Veteran's ability to perform occupational tasks due to knee pain, stiffness, limited range of motion, difficulty with bending, prolong standing, walking, or climbing stairs.  The examiner performed all testing on the Veteran's non-service-connected left knee and found it to be normal in all aspects.

As noted above, the Veteran exhibited limitation of flexion of up to 110 degrees during the period on appeal.  See April 2017 VA examination.  There is no evidence that the Veteran has had any limitation of extension.  Therefore the Veteran does not meet the requirements for a compensable rating under Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.7, 4.71a; Diagnostic Codes 5260, 5261.

The Board has considered the holding in DeLuca.  As noted above, the Veteran has had some additional functional loss during flare-ups and repeated use over time due to pain, lack of endurance, less movement than normal, swelling, weakened movement, excess fatigability, incoordination, instability of station, and interference with sitting, standing, and weight-bearing.  While the April 2017 VA examiner reported that during a flare-up, the Veteran's range of motion was limited to 80 degrees, the additional limitation in the range of motion of his right knee does not meet the requirement to grant a higher rating.  Moreover, given that the Veteran is already being compensated for pain on motion for the entire period on appeal, and without evidence of other significant limitations, a disability rating in excess of 10 percent pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

The Veteran's right knee disability has been rated under Diagnostic Code 5257-5010.  Under Diagnostic Code 5010 arthritis due to trauma is rated according to Diagnostic Code 5003.  A diagnosis of traumatic arthritis has been confirmed by x-ray and some limitation of motion caused by painful motion is document in the medical evidence of record; however, there is no indication of a compensable limitation to flexion or extension in the evidence of record for the applicable period on appeal.  As mentioned above, degenerative arthritis that results in limitation of motion that is non-compensable under another diagnostic code can be rated under 5003.  Under Diagnostic Code 5003 such limitation of motion of a major joint is given a 10 percent rating.  Thus, the degenerative arthritis in the Veteran's right knee qualifies for no greater than the 10 percent rating for non-compensable limitation of motion under Diagnostic Code 5003.  In addition, the Veteran's right knee disabilities have not been shown to cause occasional incapacitating exacerbations, so a higher rating under Diagnostic Code 5003 is not appropriate.

As mentioned above, the Veteran's right knee disability has been rated under Diagnostic Code 5257-5010.  VA examiners found the Veteran's right knee had normal stability in November 2012, December 2012, and April 2017.  While the Board has considered the Veteran's subjective reports of instability, the Board ultimately places more probative weight on the results of objective physical examinations by health care experts, which have been consistently negative for evidence of instability.  For this reason, the Board finds that a higher compensable rating for the right knee disability based on instability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran has a diagnosis of medial meniscus degeneration of the right knee and has reported episodes of pain, swelling, and locking in the right knee joint.  Thus, the Board has considered whether a separate evaluation is warranted under Diagnostic Code 5258.  A 20 percent rating is warranted under Diagnostic Code 5258 when there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  While the Veteran has a diagnosis of medial meniscus degeneration of the right knee, the weight of the medical evidence is against a finding that he has experienced frequent episodes of locking or effusion into the joint.  The November 2012 VA examiner indicated that the Veteran had a history of meniscal tear with frequent episodes of joint locking, pain, and effusion.  But the remainder of the medical evidence is contrary to the November 2012 VA examiner's opinion.  The December 2012 VA examiner indicated no history of a meniscal condition, and did not indicate the Veteran experienced frequent locking or effusion.  X-rays performed in July 2014 and February 2015 were negative for effusion.  Most recently, the April 2017 VA examiner indicated no history of a meniscal condition, did not report frequent episodes of locking, and specifically found that there was no history of recurrent effusion.  The Board has considered the Veteran's complaint of his right knee locking and swelling, which he is competent and credible to report.  The Board, however, ultimately places more weight on the consistent results of his VA examinations and VA treatment records, the greater weight which revealed no objective evidence of frequent episodes of locking or effusion in his right knee.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Consequently, a 20 percent disability rating under Diagnostic Code 5258 is not warranted.  The Veteran has not undergone removal of semilunar cartilage of the knee, and therefore Diagnostic Code 5259 is inapplicable.

Finally, there were no findings of impairment of the tibia and fibula for a rating under Diagnostic Code 5262 during the appeal period.  There were no findings of genu recurvatum for a rating under Diagnostic Code 5263 during the appeal period.


ORDER

Entitlement to an increased rating in excess of 10 percent disabling for the Veteran's service-connected right knee disability is denied.






____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


